 

Exhibit 10.4

SECOND AMENDMENT TO AMENDED, RESTATED AND CONSOLIDATED LICENSE AGREEMENT

This second amendment (the “Second Amendment”) to the Amended, Restated and
Consolidated License Agreement dated June 27th, 2012 by and between The
University of North Carolina at Chapel Hill (“University”) and Novan, Inc.
(“Licensee”), as amended by the First Amendment to Amended, Restated and
Consolidated License Agreement dated November 30, 2012 (hereinafter referred to
as the “Agreement”), is effective as of April 12, 2016.

WHEREAS, the parties now wish to amend the Agreement to update Appendix A of the
Agreement to include the Improvement known as [***] as a University Invention
and;

WHEREAS, the parties agree to be bound by the terms and conditions of the
Agreement, as amended herein;

NOW THEREFORE, the parties agree as follows:

 

1.

The following Improvement is deemed to be included in the University Inventions,
and all patents and/or patent applications claiming such Improvement are deemed
to be included in the Patent Rights for all purposes under the Agreement,
including but not limited to the license granted to Licensee and Its Affiliates
pursuant to Section 2.2 of the Agreement:

 

•

[***]

 

2.

Appendix A of the Agreement is hereby deleted in the entirety and replaced with
the attached Appendix A.

 

3.

Capitalized terms used herein have the same meaning as was given them in the
Agreement.

 

4.

Other than as amended herein, the Agreement remains in full force and effect.

 

5.

This Second Amendment may be executed by one or more of the parties to this
Second Amendment on any number of separate counterparts (including by facsimile
transmission or PDF signature), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

[Signatures appear on following page]

 

 

 

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment to the
Agreement, as indicated below.

 

THE UNIVERSITY OF NORTH

CAROLINA AT CHAPEL HILL

 

NOVAN INC.

 

 

 

/s/ Jacqueline Quay

 

/s/ Emily K. Hales

Jacqueline Quay

 

Name: Emily K. Hales

Director of Licensing,

Office of Commercialization

and Economic Development

 

Title: Corporate Counsel

 

 

 

4/22/16

 

5/6/16

Date

 

Date

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

INVENTORS

 

 

 

 

 

/s/ Mark Schoenfisch

 

 

Mark Schoenfisch

 

 

 

 

 

/s/ Robert Soto

 

 

Robert Soto

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

APPENDIX A

Patent Rights

University Invention

[***]

[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.